      Case 3:20-cv-15459-FLW-DEA Document 44 Filed 01/06/21 Page 1 of 2 PageID: 33




   JOSHUA S. KINCANNON, ESQ.

   T: 732.855.6141
   F: 732.726.6541
   jkincannon@wilentz.com

   90 Woodbridge Center Drive
   Suite 900 Box 10
   Woodbridge, NJ 07095-0958
   732.636.8000


                                                January 6, 2021


    Via ECF
    Honorable Douglas E. Arpert, USMJ
    United States District Court
    District of New Jersey
    402 E State Street
    Trenton, NJ 08608

              RE:   Stephanie Oglesby v. Ethicon, Inc., et al.
                    District of New Jersey, No. 3:18-cv-16079-FLW-DEA

                    Charlotte Manuel v. Ethicon, Inc., et al.
                    District of New Jersey, No. 3:20-cv-15459 FLW-DEA

    Dear Judge Arpert:

            The undersigned represents Plaintiff, Charlotte Manuel, in her hernia mesh lawsuit against
    Ethicon, Inc. and Johnson & Johnson, which is currently pending in the District of New Jersey, Case
    No. 3:20-cv-15459. As this Court has previously ordered that all similarly situated Ethicon hernia
    mesh cases in the District of New Jersey may be consolidated under the Oglesby docket, and
    pursuant to Your Honor’s recent directive, Plaintiff hereby requests consolidation of this matter.
    Plaintiff has conferred with counsel for Defendants and they do not object.

           Plaintiff attaches here a copy of the proposed Order consolidating this case into the Oglesby
    docket. Both this letter and the attached proposed Order specific to the Manuel case have been filed
    on the Oglesby docket. Plaintiffs respectfully request the Court enter the draft Order in both the
    Manuel and Oglesby dockets.




#11942842.1
      Case 3:20-cv-15459-FLW-DEA Document 44 Filed 01/06/21 Page 2 of 2 PageID: 34



                                                                               January 6, 2021
                                                                                        Page 2




                                                     Respectfully submitted,

                                                     /s/ Joshua S. Kincannon

                                                     Joshua S. Kincannon
    JSK/jk/mm
    Enclosure

    cc:       David R. Kott, Esquire (via ECF)
              Kelly S. Crawford, Esquire (via ECF)




#11942842.1
